IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-41320
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

MICHAEL TYRE NOBLES,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 1:97-CR-16-2
                       - - - - - - - - - -

                            June 16, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Michael Tyre Nobles appeals his convictions for conspiracy

to commit carjacking, conspiracy to use a firearm during and in

relation to a carjacking, and carjacking in violation of 18

U.S.C. §§ 371, 924(n), and 2119.   He argues that his

co-defendant’s testimony was impermissibly obtained by the

Government because it was procured by the Government pursuant to

a plea bargain in violation of 18 U.S.C. § 201(c)(2) and that the




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-41320
                               -2-

admission of this testimony was plain error.   Nobles’ argument is



foreclosed by this court’s precedent.    See United States v.

Webster, 162 F.3d 308, 357-58 (5th Cir. 1998); United States v.

Haese, 162 F.3d 359, 366-68 (5th Cir. 1998).

     AFFIRMED.